        Case 1:14-cv-09126-ALC Document 156-1 Filed 01/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE
 COMMISSION,

                                Plaintiff,

                           v.
                                                               14 Civ. 9126 (ALC)
 ANTHONY J. THOMPSON Jr.,
 JAY FUNG, and ERIC VAN NGUYEN,

                                 Defendants,

 JOHN BABIKIAN and KENDALL
 THOMPSON,

                                 Relief Defendants.



                           DECLARATION OF MARK R. SYLVESTER

       I, Mark R. Sylvester, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am an attorney employed by the Securities and Exchange Commission (the

“Commission”) and represent the Commission in this action.

       2.      I make this declaration in support of the Commission’s request for entry of default

against defendant Eric Van Nguyen (“Van Nguyen”) and this declaration sets forth the facts

supporting that request.

       3.      On November 17, 2014, the Commission filed its Complaint, alleging that defendant

Van Nguyen participated in a fraudulent “pump and dump” scheme (Dkt. 1).

       4.      On September 23, 2016, the Commission served Van Nguyen pursuant to Federal

Rule of Civil Procedure (“Rule”) 4(f)(1), by internationally agreed means of service reasonably

calculated to give notice authorized by the Hague Convention on the Service Abroad of Judicial and
        Case 1:14-cv-09126-ALC Document 156-1 Filed 01/15/21 Page 2 of 2



Extrajudicial Documents, specifically, by affixing the Complaint, Civil Cover Sheet, and Amended

Summons in a Civil Action to the door of Van Nguyen’s domicile in Quebec, Canada, and by

mailing the same to his domicile. See Dkt. 90 (executed Return of Service Under Oath of Office

Affidavit of Service).

        5.      Under Rule 12(a)(1)(A)(i), Van Nguyen’s response to the Complaint was due on

October 14, 2016.

        6.      Van Nguyen has not entered his appearance, nor has an attorney entered an

appearance on behalf of Van Nguyen.

        7.      Van Nguyen has not answered or otherwise moved with respect to the Complaint,

and the time for Van Nguyen to answer or otherwise move has not been extended.

        8.      Van Nguyen is not an infant or incompetent person, and he is not in the military

service of the United States.

        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and information.



Executed on January 15, 2021
Brooklyn, New York


                                                       /s/ Mark R. Sylvester
                                                       Mark R. Sylvester




                                                   2
